ON MOTION

ORDER

Larry M. Dow moves without opposition for reconsideration of the court’s January 15, 2009, 329 Fed.Appx. 271, order dismiss*924ing his petition for review for failure to submit a Fed. Cir. R. 15(c) statement concerning discrimination.
Dow has now submitted the Rule 15(c) form.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion is granted, the mandate is recalled, and the petition for review is reinstated. Dow’s brief is due within 30 days of the date of filing of this order.